UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Leon Leonard Medley,

                        Petitioner,
                                                                               18-cv-7361 (AJN)
                 -v-
                                                                                    ORDER
  Thomas Decker, et al.,

                        Respondents.



ALISON J. NATHAN, District Judge:

       As stated on the record in the conference on January 27, 2020, Respondents' return in the

above-captioned action is due by February 5, 2020. Petitioner's reply is due by February 7,

2020. The Court hereby reserves February 13, 2020 at 3 p.m. for oral argument and will advise

the parties by February 11, 2020 whether it requests oral argument on Petitioner's motion.

       The Court is also in receipt of Respondents' January 27, 2020 letter, see Dkt. No. 37,

which indicates that Immigration and Customs Enforcement has "confirmed that it will not

transfer the petitioner outside of the New York/New Jersey area while the petitioner's post­

judgment motion is pending." Id.




                sl!l
       SO ORDERED.




                                                          �NJJ
                                                                 i     \
 Dated: January     , 2020
        New York, New York

                                                            ALISO'N J. NATHAN
                                                          United States District Judge
